Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Myron Suire appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Suire v. State Comm’r, No. 1:13-cv-03106-JKB (D.Md. Oct. 24, 2013). We also deny Suire’s motion to assign counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.